BARFIELD, Judge.
Following his withdrawal as counsel, the claimant’s attorney independently pursued a claim for attorney’s fees under section 440.34, Florida Statutes. The claim was based on the services rendered and the workers’ compensation benefits obtained *1208before the termination of the attorney-client relationship. We agree with the deputy’s finding that an attorney has independent standing in a workers’ compensation case to bring a claim for attorney’s fees for services undertaken before the attorney withdrew or otherwise ended employment with the claimant. The attorney would also be entitled to recover fees for his efforts in prosecuting such a claim. Crittenden Orange Blossom Fruit v. Stone, 492 So.2d 1106 (Fla. 1st DCA 1986) (en banc); Davis v. Keeto, Inc., 463 So.2d 368 (Fla. 1st DCA), petition for review denied, 475 So.2d 695 (Fla.1985).
Accordingly, the deputy’s order awarding attorney’s fees is AFFIRMED.
MILLS and WENTWORTH, JJ., concur.